Title: From Thomas Jefferson to James Currie, 26 February 1792
From: Jefferson, Thomas
To: Currie, James


          
            Dear Sir
            Philadelphia Feb. 26. 1792.
          
          I have the pleasure to inform you that a judgment was obtained for you agt. Doctr. Griffin the last month, as you will percieve by  the inclosed. The judgment against the garnishees it seems will take time yet. A scire facias will issue against then, returnable to the April term, interrogatories will then be filed, and the business closed at the succeeding term in September. I observe that Mr. Barton is not without hopes that the garnishees will be found to have some effects.—Hearing from me so rarely on this business, you will need all your confidence in my assurances that tho’ I do not take time to write to you thereon when there is nothing material, yet I pay due attention to what is really material, it’s progress in court, which has suffered no delay unnecessarily, and shall suffer none. I am, as ever, with great and sincere esteem, Dr. Sir your friend & servt.,
          
            Th: Jefferson
          
        